                                United States District Court
                                  District of Connecticut


                            ELECTRONIC FILING ORDER

       The Court orders that the parties in this case shall file electronically all

documents, except sealed documents. Sealed documents shall be submitted on disks.

The following requirements are imposed:

       1.        Counsel must comply with all applicable Federal Rules of Criminal

                 Procedure, the District's Local Rules and the requirements set forth in the

                 District's CM/ECF Policies and Procedures Manual, and any other rules

                 and administrative

                 procedures that implement the District's CM/ECF system.

       2.        Documents filed electronically must be filed in OCR text searchable PDF

                 format.

       3.        Unless otherwise ordered, on the business day next following the day on

                 which a document is filed electronically, counsel must provide Chambers

                 with one paper copy of the following e-filed documents:

Criminal Cases: All pleadings (including briefs and exhibits) supporting or opposing

the following:

       a.        Motions to dismiss the indictment;
       b.        Motions to suppress;
       c.        Motions to modify presentence reports;
       d.        Requested jury instructions;
       e.        Trial briefs; and
       f.        Any other filing requested by the court.


                                                   /s/ Kari A. Dooley
                                                   Kari A. Dooley
                                                   United States District Judge
